     Case 2:20-cv-00235-KJM-DB Document 49 Filed 08/24/20 Page 1 of 15

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                   No. 2:20-CV-00235-KJM-DB
      CUTERA, INC.,
12
                         Plaintiff,
13
             v.                                         ORDER
14
      LUTRONIC AESTHETICS, INC.,
15
                         Defendant.
16

17                  In this trade secrets case between two competitors that develop products used by
18   medical aesthetic professionals, defendant Lutronic Aesthetics, Inc. (“Lutronic”) moves to
19   transfer this case to the Northern District of California and moves to dismiss this case. For the
20   following reasons, the court DENIES defendant’s motion to transfer and GRANTS defendant’s
21   motion to dismiss, with leave to amend.
22   I.      BACKGROUND
23                  The court recounted the facts of this case in detail in its March 13, 2020, order
24   granting plaintiff’s request for a temporary restraining order, Order, ECF No. 22, at 1–5, and
25   incorporates that summary by reference here.
26                  Defendant Lutronic now moves to transfer this case to the Northern District of
27   California under 28 U.S.C. § 1414(a). Mot. to Transfer Venue (“MTV”), ECF No. 5. Plaintiff
28   /////
                                                       1
     Case 2:20-cv-00235-KJM-DB Document 49 Filed 08/24/20 Page 2 of 15

 1   Cutera, Inc. (“Cutera”) opposes, MTV Opp’n, ECF No. 40, and defendant has replied, MTV
 2   Reply, ECF No. 43.
 3                  Defendant also moves to dismiss this case under Rule 12(b)(6) for failure to state a
 4   claim for which relief can be granted. Mot. to Dismiss (“MTD”), ECF No. 4. Plaintiff opposes,
 5   MTD Opp’n, ECF No. 39, and defendant has replied, MTD Reply, ECF No. 44.
 6                  The court held a hearing by videoconference on both motions on August 4, 2020.
 7   ECF No. 47. At the hearing, the court authorized defendant to file supplemental briefing
 8   responding to plaintiff’s citation at hearing to General Creation LLC v. Leapfrog Enterprises,
 9   Inc., 192 F. Supp. 2d 503 (W.D. Va. 2002), and to “correct the record regarding Defendant’s
10   corporate structure,” which it has done, Suppl. Br., ECF No. 48.1
11                  The court addresses each motion in turn, beginning with the motion to transfer
12   venue. For the following reasons, the court DENIES the motion to transfer venue and GRANTS
13   the motion to dismiss, with leave to amend.
14   II.    MOTION TO TRANSFER VENUE
15          A.      Legal Standard
16                    “For the convenience of parties and witnesses, in the interest of justice, a district
17   court may transfer any civil action to any other district or division where it might have been
18   brought.” 28 U.S.C. § 1404(a). “Section 1404(a) is intended to place discretion in the district
19   court to adjudicate motions for transfer according to an ‘individualized, case-by-case
20   consideration of convenience and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29
21   (1988) (quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)). In evaluating a motion to
22   transfer venue, the court will often consider the following public and private factors: “(1)
23   plaintiff’s choice of forum; (2) the convenience of the parties; (3) the convenience of the
24   witnesses; (4) the location of books and records; (5) which forum’s law applies; (6) the interests
25   of justice; and (7) administrative considerations.” Rubio v. Monsanto Co., 181 F. Supp. 3d 746,
26

27          1
              In its supplemental brief, defendant clarified that “Lutronic, Inc. is a name Defendant
     Lutronic Aesthetics, Inc. previously used” and Lutronic Inc. is not the parent of Defendant
28   Lutronic Aesthetics, Inc. Suppl. Br. at 3–4.
                                                        2
     Case 2:20-cv-00235-KJM-DB Document 49 Filed 08/24/20 Page 3 of 15

 1   759 (C.D. Cal. 2016) (citing 15 Charles A. Wright, Arthur R. Miller, Federal Practice and
 2   Procedure, §§ 3841–55 (2007)). In the Ninth Circuit, courts will also consider the following
 3   factors:
 4                  (1) the location where the relevant agreements were negotiated and
                    executed, (2) the state that is most familiar with the governing law,
 5                  (3) the plaintiff’s choice of forum, (4) the respective parties’ contacts
                    with the forum, (5) the contacts relating to the plaintiff’s cause of
 6                  action in the chosen forum, (6) the differences in the costs of
                    litigation in the two forums, (7) the availability of compulsory
 7                  process to compel attendance of unwilling non-party witnesses, and
                    (8) the ease of access to sources of proof.
 8

 9   Jones v. GNC Franchising, Inc., 211 F.3d 495, 498–99 (9th Cir. 2000).2 The moving party bears
10   the burden of showing transfer is appropriate. Commodity Futures Trading Comm’n v. Savage,
11   611 F.2d 270, 279 (9th Cir. 1979)), opinion modified, 828 F.2d 1445 (9th Cir. 1987). In
12   considering whether to transfer venue, the court may consider facts outside the pleadings,
13   including declarations. Cadenasso v. Metro. Life Ins. Co., No. 13-CV-05491-JST, 2014 WL
14   1510853, at *2 n.2 (N.D. Cal. Apr. 15, 2014).
15          B.      Discussion
16                  Defendant does not meet its burden of showing transfer of venue to the Northern
17   District of California is warranted.3 Although no single factor is dispositive, Cung Le v. Zuffa,
18   LLC, 108 F. Supp. 3d 768, 774 (N.D. Cal. 2015) (citation omitted), and not all factors are
19   necessarily relevant, defendant justifies transfer based almost exclusively on convenience to the
20   parties and witnesses. Mot. at 13–14.
21                  First, defendant argues plaintiff’s choice of forum is not entitled to any deference
22   here, because plaintiff “chose to sue in a foreign forum.” See Suppl. Br. at 3. Even if plaintiff’s
23
            2
               In addition to the above considerations, for transfer of venue to occur, “the transferee
24   court must have subject matter jurisdiction” and “defendants must be subject to personal
     jurisdiction in the district, and be amenable to service of process there.” Rubio, 181 F. Supp. 3d
25   at 760 (citing A.J. Industries, Inc. v. U.S. District Court for Central Dist. of Cal., 503 F.2d 384,
26   386–88 (9th Cir. 1974)). Here, personal and subject matter jurisdiction are not in dispute for the
     purpose of this motion. See Opp’n at 9 n.7 (conceding this suit “might have been brought” in the
27   Northern District “for purposes of this motion”).
             3
               Because the court does not rely on any of the evidence to which defendant objected, it
28   does not rule on the objections. See Evidentiary Objs., ECF No. 43-1.
                                                           3
     Case 2:20-cv-00235-KJM-DB Document 49 Filed 08/24/20 Page 4 of 15

 1   choice of forum is accorded less weight when it is not plaintiff’s “home” forum, as Leapfrog
 2   Enterprises, Inc., 192 F. Supp. 2d at 505, suggests, it is still the movant’s burden to show transfer
 3   is warranted. Defendant has not met that burden.
 4                   Primarily, defendant relies on the fact that one of the former Cutera employees
 5   accused of stealing trade secrets, Jina Kim, resides in the Northern District, and two others, who
 6   reside on the East Coast, can more easily travel to the Northern District than to the Eastern
 7   District because the former contains more airports. MTV at 13 (citing Baker Decl. ¶ 4, ECF No.
 8   5-3; Kim Decl. ¶ 4, ECF No. 5-5; Yannocone Decl. ¶ 4, ECF No. 5-4); Reply at 7. However, as
 9   plaintiff counters, Larry Laber, the “ringleader” of the alleged scheme to misappropriate
10   plaintiff’s trade secrets, resides in Placer County, California, in the Eastern District. Opp’n at 13–
11   214 & n.9 (citing Laber Decl. ¶ 5, ECF No. 5-2). In other words, at least one key witness resides
12   in each district. Further, if the allegations involving Mr. Laber are true, much of the relevant
13   activity took place in Mr. Laber’s home, where he conducted his work for Cutera, see Laber Decl.
14   ¶¶ 4–5 (noting location of Laber’s home); Mot. at 13–14, and likely for Lutronic as well,
15   suggesting “the contacts relating to the plaintiff’s cause of action in the chosen forum” weigh
16   against transferring venue. See Jones, 211 F.3d at 498–99.
17                   As for the remaining former employee witnesses, the court finds the inconvenience
18   imposed by conducting this action in the Eastern District is negligible given the relative
19   geographic proximity of the Eastern and Northern Districts, see B&G Foods N. Am., Inc. v.
20   Embry, No. 2:20-CV-00526-KJM-DB, 2020 WL 3605070, at *2 (E.D. Cal. July 2, 2020), and the
21   likely availability of delivering testimony by taped deposition, see MTV Opp’n at 15–16, if the
22   court allows.
23                   Two of defendant’s remaining arguments are about plaintiff’s relationship to the
24   forum: (1) that the Northern District is more convenient for the parties because plaintiff is located
25   there and (2) that the forum selection clause in Cutera’s arbitration agreement with its former
26   employees counsels in favor of transferring. While these facts may suggest transfer to the
27   Northern District would not greatly inconvenience plaintiff, they fail to show significant
28   inconvenience or unfairness would result from the case remaining in this district, and thus are
                                                     4
     Case 2:20-cv-00235-KJM-DB Document 49 Filed 08/24/20 Page 5 of 15

 1   insufficient to warrant “upsetting the plaintiff’s choice of forum.” Decker Coal Co. v.
 2   Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986) (“The defendant must make a
 3   strong showing of inconvenience to warrant upsetting the plaintiff's choice of forum.” (citation
 4   omitted)); Shultz v. Hyatt Vacation Mktg. Corp., No. 10-CV-04568-LHK, 2011 WL 768735, at *3
 5   (N.D. Cal. Feb. 28, 2011) (“Generally, the plaintiff’s choice of forum is treated with great
 6   deference, and only significant inconvenience or unfairness will justify transfer.” (citation
 7   omitted)).
 8                   Finally, defendant argues that plaintiff engaged in forum shopping by filing in the
 9   Eastern District to avoid the Northern District’s more strict application of California Code of
10   Civil Procedure section 2019.210, which requires a plaintiff to identify its trade secrets with
11   reasonable particularity before discovery may commence. Defendant does not cite authority
12   identifying this consideration as a relevant factor for the court to consider in deciding a motion to
13   transfer venue. Regardless, the court is not convinced that allowing plaintiff to maintain its suit
14   in the Eastern District runs counter to the interests of justice, given it is not clear the Northern
15   District uniformly applies California Civil Procedure Code section 2019.210 before allowing
16   discovery nor that the Eastern District uniformly does not. See, e.g., Alta Devices, Inc. v. LG
17   Elecs., Inc., 343 F. Supp. 3d 868, 882 (N.D. Cal. 2018) (suggesting “California Civil Procedure
18   Code § 2019.210 has no place at the pleading stage”) (citing, inter alia, Rockwell Collins, Inc. v.
19   Wallace, No. SACV 17-01369 AG (JCGx), 2017 WL 5502775 (C.D. Cal. Nov. 10, 2017)).
20   Moreover, as discussed at hearing, defendant is free to move the court to apply section 2019.210
21   here.
22           C.      Conclusion
23                   For the foregoing reasons, Lutronic’s motion to transfer venue is DENIED.
24   III.    MOTION TO DISMISS
25           A.      Legal Standard
26                   Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a party may move to
27   dismiss a complaint for “failure to state a claim upon which relief can be granted.” A court may
28   dismiss “based on the lack of cognizable legal theory or the absence of sufficient facts alleged
                                                       5
     Case 2:20-cv-00235-KJM-DB Document 49 Filed 08/24/20 Page 6 of 15

 1   under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.
 2   1990).
 3                  Although a complaint need contain only “a short and plain statement of the claim
 4   showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), in order to survive a motion
 5   to dismiss this short and plain statement “must contain sufficient factual matter . . . to ‘state a
 6   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 7   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint must include something
 8   more than “an unadorned, the-defendant-unlawfully-harmed-me accusation” or “‘labels and
 9   conclusions’ or ‘a formulaic recitation of the elements of a cause of action.’” Id. (quoting
10   Twombly, 550 U.S. at 555). Determining whether a complaint will survive a motion to dismiss
11   for failure to state a claim is a “context-specific task that requires the reviewing court to draw on
12   its judicial experience and common sense.” Id. at 679. Ultimately, the inquiry focuses on the
13   interplay between the factual allegations of the complaint and the dispositive issues of law in the
14   action. See Hishon v. King & Spalding, 467 U.S. 69, 73 (1984).
15                  In making this context-specific evaluation, this court must construe the complaint
16   in the light most favorable to the plaintiff and accept as true the factual allegations of the
17   complaint. Erickson v. Pardus, 551 U.S. 89, 93–94 (2007). This rule does not apply to “a legal
18   conclusion couched as a factual allegation,” Papasan v. Allain, 478 U.S. 265, 286 (1986) quoted
19   in Twombly, 550 U.S. at 555, nor to “allegations that contradict matters properly subject to
20   judicial notice” or to material attached to or incorporated by reference into the complaint.
21   Sprewell v. Golden State Warriors, 266 F.3d 979, 988–89 (9th Cir. 2001).
22            B.    Discussion
23                  1.      CUTSA and DTSA Trade Secrets Claims
24                  In its motion to dismiss, defendant argues plaintiff’s claims based on the California
25   Uniform Trade Secrets Act (“CUTSA”), Cal. Civ. Code § 3426, et seq., and Defend Trade Secrets
26   Act (“DTSA”), 18 U.S.C. § 1836, should be dismissed, because plaintiff has not adequately pled
27   misappropriation and has not pled its trade secrets with sufficient particularity. Mot. at 12–14.
28   /////
                                                         6
     Case 2:20-cv-00235-KJM-DB Document 49 Filed 08/24/20 Page 7 of 15

 1   Plaintiff counters that the court already decided these issues in plaintiff’s favor when it granted
 2   plaintiff’s motion for a TRO. Opp’n at 11, 13 (citing Order, ECF No. 22, at 7–8, 10).
 3                   The court finds that plaintiff has sufficiently put defendant on notice of its claims
 4   with respect to misappropriation, for the same reasons articulated in the TRO Order. See Order at
 5   10–11. However, the court further analyzes defendant’s argument regarding the specificity of the
 6   alleged trade secrets below.
 7                   In its order granting plaintiff’s motion for a TRO, the court detailed the legal
 8   standard for a claim under CTSA and DTSA. See Order at 6–7. At the motion to dismiss stage,
 9   “[a] plaintiff need not spell out the details of the trade secret . . . but must describe the subject
10   matter of the trade secret with sufficient particularity to separate it from matters of general
11   knowledge in the trade or of special persons who are skilled in the trade, and to permit the
12   defendant to ascertain at least the boundaries within which the secret lies.” Zoom Imaging Sols.,
13   Inc. v. Roe, No. 219CV01544WBSKJN, 2019 WL 5862594, at *4 (E.D. Cal. Nov. 8, 2019)
14   (internal citations omitted).
15                   In its order on the TRO, the court analyzed plaintiff’s trade secrets claims at
16   length. In determining that plaintiff established a likelihood of success on the merits, this court
17   found “[f]or the purposes of this motion, the court is satisfied that at least some of the Cutera
18   Trade Secret Information consists of sufficiently identified compilations of information that
19   ‘derive[] independent economic value, actual or potential, from not being generally known to the
20   public.’” Order at 8 (quoting Cal. Civ. Code § 3426.1(d)(1)). While this remains the case at the
21   motion to dismiss stage, the precise query is different; the court is not analyzing whether plaintiff
22   will likely succeed on at least one of its trade secrets claims, but whether plaintiff has sufficiently
23   put defendant on notice of the contours of its complaint such that allowing discovery will not
24   unleash a “fishing expedition.” See Biltmore Assocs., L.L.C. v. Twin City Fire Ins. Co., No. CV-
25   05-4220-PHX-FJM, 2006 WL 2091667, at *1 (D. Ariz. July 21, 2006) (“The motion to dismiss
26   therefore forms a bulwark against unmeritorious actions and fishing expeditions.”), aff’d on other
27   grounds, 572 F.3d 663 (9th Cir. 2009).
28   /////
                                                          7
     Case 2:20-cv-00235-KJM-DB Document 49 Filed 08/24/20 Page 8 of 15

 1                      First, with this in mind, the court finds that some of plaintiff’s trade secrets are
 2   sufficiently defined such that they put defendant on notice. For example, plaintiff’s first alleged
 3   trade secret is:
 4                      Cutera’s confidential customer contract information, including
                        current and prospective customer names and contact information
 5                      compiled through internal research, sales lead and call information
                        and records, confidential information related to undisclosed pricing,
 6                      historical quote history, discount information, payment terms offered
                        to customers or potential customers, reasons for changes to quotes,
 7                      analyses of customer demands, preferences, feedback and needs,
                        previous discussions with customers, regarding prior and potential
 8                      new projects, and proposed technical engineering specification
                        stored on Cutera computers, servers, information related to product
 9                      reliability and warranty information, and Cutera’s salesforce.com
                        database[.]
10

11   Compl. ¶ 18. This is sufficiently definite to guide discovery in this case in a reasonably focused
12   and fair manner. See Brocade Commc’ns Sys., Inc. v. A10 Networks, Inc., 873 F. Supp. 2d 1192,
13   1214–15 (N.D. Cal. 2012) (finding “confidential customer-related information including
14   customer lists and contact information, pricing guidelines, historical purchasing information, and
15   customers’ business needs/preferences” is “type of information [that] is routinely given trade
16   secret protection”), on reconsideration on other grounds, No. C 10-3428 PSG, 2012 WL
17   12925716 (N.D. Cal. July 8, 2012). Similarly, plaintiff’s third trade secret is sufficiently defined:
18   “Cutera’s confidential sales reports containing detailed customer pricing information for specific
19   customers, customer discounting information, and ordering information for Cutera products[.]”
20   Compl. ¶ 18; see Morlife, Inc. v. Perry, 56 Cal. App. 4th 1514, 1521 (1997) (accepting trial
21   court’s finding that roofing company’s customer list containing “pricing information and
22   knowledge about particular roofs and roofing needs of customers using its services” was
23   protectable trade secret). Others, however, such as plaintiff’s seventh alleged trade secret, require
24   further definition. See Compl. ¶ 18 (“Cutera product information, including product
25   specifications and features, development plans, including for new products, new product launch
26   dates and schedules, pipelines, product reliability information, and roadmaps.”); see Power
27   Integrations, Inc. v. Silanna Semiconductor N. Am., Inc., No. CV 19-1292-LPS, 2020 WL
28   3508078, at *3 (D. Del. June 29, 2020) (finding trade secret insufficiently defined when it “recites
                                                      8
     Case 2:20-cv-00235-KJM-DB Document 49 Filed 08/24/20 Page 9 of 15

 1   broad categories of information” such as “product specifications, product forecasts, definitions,
 2   designs, research and development”).
 3                   Second, as defendant points out, the complaint includes a non-exhaustive list of
 4   trade secrets; to the extent such a list sweeps in a raft of unspecified assets, it falls short of
 5   providing defendant the contours of the trade secrets claim. See Compl. ¶ 18 (“The Trade Secret
 6   Information Cutera has developed and possesses includes, but is not limited to: . . . .”). This list is
 7   referenced throughout the complaint as “Cutera Trade Secret Information,” so when plaintiff
 8   alleges “Defendant Lutronic has misappropriated, and threatens to misappropriate, Cutera Trade
 9   Secret Information,” it alleges Lutronic has misappropriated any number of undefined trade
10   secrets. A judge of this court came to a similar conclusion in Zoom Imaging Sols., Inc., 2019 WL
11   5862594, at *5. There, the plaintiff alleged a non-exhaustive list of “Confidential Information”
12   and its trade secrets claim was based on “an unknown subset of the indefinite Confidential
13   Information”; therefore “plaintiff [did] not sufficiently identify anything.” Id. As is the case
14   here, “[t]he Complaint gives defendants no clue whatsoever about what information forms the
15   basis of plaintiff’s misappropriation claim.” Id.
16                   For these reasons, the court finds not all of plaintiff’s trade secrets claims are
17   sufficiently defined here. Plaintiff’s first and second claims are DISMISSED with leave to amend
18   to correct these deficiencies, including by omitting the overbroad “includes but not limited to”
19   language.
20                   2.      RICO Claim
21                   Under 18 U.S.C. § 1962(c), it is unlawful “for any person employed by or
22   associated with any enterprise . . . to conduct or participate, directly or indirectly, in the conduct
23   of such enterprise’s affairs through a pattern of racketeering activity[.]” 18 U.S.C. § 1962(c).
24   “Racketeering activity” is defined as any number of “generically specified criminal acts as well as
25   the commission of one of a number of listed predicate offenses.” Sosa v. Directv, Inc., 437 F.3d
26   923, 939 (9th Cir. 2006) (citing 18 U.S.C. § 1961(1)). The elements of a RICO claim are
27   “(1) conduct; (2) of an enterprise; (3) through a pattern (4) of racketeering activities (known as
28   ‘predicate acts’); (5) causing injury to the plaintiff's ‘business or property.’” Grimmett v. Brown,
                                                          9
     Case 2:20-cv-00235-KJM-DB Document 49 Filed 08/24/20 Page 10 of 15

 1   75 F.3d 506, 510 (9th Cir. 1996) (quoting 19 U.S.C §§ 1964(c), 1962(c)). A “pattern of
 2   racketeering activity” requires at least two predicate acts. 18 U.S.C. § 1961(1), (5).
 3                  On reply, defendants focus on the “pattern” element of plaintiff’s RICO claim,
 4   which requires a degree of continuity. MTD Reply at 3–6. The Supreme Court has explained
 5   that “‘[c]ontinuity’ is both a closed- and open-ended concept, referring either to a closed period of
 6   repeated conduct, or to past conduct that by its nature projects into the future with a threat of
 7   repetition.” H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 241 (1989).
 8                  Plaintiff does not argue it has alleged “closed” continuity, or “a series of related
 9   predicates extending over a substantial period of time.” Id. at 242; see Compl. ¶ 9 (alleging
10   events occurring January 2020 at the earliest); Religious Tech. Ctr. v. Wollersheim, 971 F.2d 364,
11   36–67 (9th Cir. 1992) (suggesting pattern of activity lasting less than year insufficient for RICO
12   claim). Rather, plaintiff argues it has alleged “past conduct that by its nature projects into the
13   future with a threat of repetition.” H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 241–42 (1989).
14   Plaintiff argues it has alleged that defendant’s “targeting, soliciting, and hiring key Cutera sales
15   employees, instructing/encouraging them in the process to steal and bring with them Cutera trade
16   secrets,” will continue in the future, because defendant will “us[e] said trade secrets to again
17   target, solicit, and hire a new batch of Cutera employees with additional Cutera trade secrets.”
18   Opp’n at 18 (citing Compl. ¶¶ 10, 11, 15–16, 21, 24). Plaintiff’s argument, however, does not
19   reflect what is in the complaint; the complaint itself does not plead facts showing defendant is
20   engaged in a “cycle” such that it is likely to continue using plaintiff’s trade secrets to hire more
21   Cutera employees. It alleges only that, on information and belief:
22                  Defendant Lutronic has not only used Cutera Trade Secret
                    Information to solicit and hire Cutera employees, it has hired the
23                  Former Cutera Employees and other Cutera employees for the
                    purpose of obtaining Cutera’s Trade Secret Information [and]
24                  Defendant Lutronic instructed and/or encouraged the Former Cutera
                    Employees . . . to deliver Cutera Trade Secret Information to
25                  Lutronic to use for hiring purposes or otherwise.
26   Compl. ¶ 24. This is insufficient to put defendant on notice of a “cycle” of criminal behavior
27   sufficient for a RICO claim.
28   /////
                                                        10
     Case 2:20-cv-00235-KJM-DB Document 49 Filed 08/24/20 Page 11 of 15

 1                    Accordingly, plaintiff’s RICO claim is DISMISSED. Defendant argues the court
 2   should not grant leave to amend because “it is clear [plaintiff] cannot truthfully allege continuity
 3   of the predicate acts.” Reply at 6. At hearing, however, plaintiff’s counsel represented that
 4   plaintiff is able to plead additional factual allegations that defendant has continued committing
 5   predicate acts even after the injunction issued in this case. Accordingly, leave to amend is
 6   GRANTED.
 7                    3.     State Law Claims
 8                    The parties appear to agree that CUTSA impliedly preempts other noncontract4
 9   state-law claims based on the “same nucleus of facts as the misappropriation of trade secrets
10   claim.” Opp’n at 19 (quoting K.C. Multimedia, Inc. v. Bank of Am. Tech. & Operations, Inc., 171
11   Cal. App. 4th 939, 958 (2009)); see also Copart, Inc. v. Sparta Consulting, Inc., 277 F. Supp. 3d
12   1127, 1156–57 (E.D. Cal. 2017) (collecting cases). CUTSA does not displace “noncontract
13   claims that, although related to a trade secret misappropriation, are independent and based on
14   facts distinct from the facts that support the misappropriation claim.” Angelica Textile Servs.,
15   Inc., 220 Cal. App. 4th at 506. On a motion to dismiss, the court considers “whether, stripped of
16   facts supporting trade secret misappropriation, the remaining factual allegations can be
17   reassembled to independently support other claims for relief.” Swarmify, Inc. v. Cloudflare, Inc.,
18   2018 WL 1609379, at *2 (N.D. Cal. Apr. 3, 2018) (citation omitted).
19                    Defendant argues plaintiff’s fourth claim (tortious interference with prospective
20   advantage), fifth claim (tortious interference with prospective economic advantage), sixth claim
21   (unfair competition) and seventh claim (aiding and abetting) are preempted, because they arise
22   from the same nucleus of facts as the CUTSA claim. Mot. at 8. Cutera argues that CUTSA
23   preemption does not apply because those causes of action involve allegations in addition to the
24   trade secrets claim. Opp’n at 19–22.
25                    At base, plaintiff’s allegations are the same for all three state claims: (1) the claims
26   are based on the misappropriation of confidential information that is not necessarily a trade secret
27

28          4
                See Angelica Textile Servs., Inc. v. Park, 220 Cal. App. 4th 495, 506 (2013).
                                                         11
     Case 2:20-cv-00235-KJM-DB Document 49 Filed 08/24/20 Page 12 of 15

 1   or (2) the claims are based on Lutronic’s “luring” Cutera employees to defect and work for
 2   Lutronic. See id. The first argument does not save the claims; as this court has previously
 3   concluded, CUTSA may preempt a claim for misappropriation of confidential information even if
 4   the information does not ultimately meet the statutory definition of a trade secret. See Copart,
 5   Inc., 277 F. Supp. 3d at 1158 (citing, inter alia, SunPower Corp. v. SolarCity Corp., No. 12-CV-
 6   00694-LHK, 2012 WL 6160472, at *5 (N.D. Cal. Dec. 11, 2012)); but see Leatt Corp. v.
 7   Innovative Safety Tech., LLC, No. 09-CV-1301-IEG (POR), 2010 WL 2803947, at *6 n.5 (S.D.
 8   Cal. July 15, 2010) (“Plaintiffs’ unfair competition and tortious interference claims are not
 9   preempted by the [California] UTSA to the extent they depend on the misappropriation of
10   otherwise confidential or proprietary, but not trade secret, information.”). Plaintiff’s second
11   argument is potentially meritorious; to the extent plaintiff’s claims are based on luring the Cutera
12   employees away from Cutera, they are based on facts independent from the misappropriation of
13   trade secrets and are not preempted. The court analyzes each claim with this framework in mind
14   below and, where necessary, addresses defendant’s additional arguments that plaintiff has failed
15   to state a claim.
16                          a)      Tortious Interference with Contractual Relations
17                   According to the complaint, Cutera’s fourth claim rests on the allegation that
18   “Lutronic intentionally induced the Former Cutera Employees to breach their obligations to
19   Cutera, and to instead provide Cutera Trade Secret Information to Lutronic (including while they
20   were still employed by Cutera), thereby violating their duties to Cutera.” Compl. ¶ 61. The claim
21   does not include any other allegations regarding how the Former Cutera Employees breached
22   their obligations to Cutera. Therefore, this claim is based on the employees’ providing “Trade
23   Secret Information to Lutronic,” and the claim is preempted by CUTSA. See Hiossen, Inc. v.
24   Kim, No. CV1601579SJOMRWX, 2016 WL 10987365, at *14 (C.D. Cal. Aug. 17, 2016)
25   (finding interference with contractual relations claim preempted by CUTSA). Plaintiff’s fourth
26   claim is accordingly DISMISSED with leave to amend. Because the court dismisses the claim as
27   preempted, it need not address whether the claim must also be dismissed for failure to state a
28   claim.
                                                       12
     Case 2:20-cv-00235-KJM-DB Document 49 Filed 08/24/20 Page 13 of 15

 1                          b)      Tortious Interference with Prospective Economic Advantage
 2                  Plaintiff’s fifth claim, for tortious interference, is based on the allegation that
 3   Lutronic “induce[d] the Cutera employees in question to terminate their business relationships
 4   with Cutera, and instead do business, directly or indirectly, with Lutronic and/or its affiliates.”
 5   Compl. ¶ 69. On its face, this allegation does not necessarily arise out of the same nucleus of
 6   facts as the CUTSA claim, but rather relates to Lutronic’s alleged hand in prompting several of
 7   Cutera’s employees to leave the company to work for a competitor. As such, it is not preempted
 8   by the CUTSA claim. See Swarmify, Inc., 2018 WL 1609379, at *2.
 9                  However, plaintiff’s claim for tortious interference with prospective economic
10   advantage is not well-pled. Lutronic argues plaintiff has not alleged a key element of such a
11   claim: “intentional wrongful acts on the part of the defendant” designed, in this case, to lure away
12   Cutera’s employees. Mot. at 22 (citing Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th
13   1134, 1154 (2003)). In response, Cutera is unable to point to any specific “wrongful acts” on the
14   part of Lutronic that are unrelated to the misappropriation of trade secrets and are not simply a
15   restatement of Cutera’s other legal claims. See Opp’n at 21 (“Cutera alleges that those illegal and
16   wrongful actions included unfair competition and aiding and abetting (including fraudulent
17   conduct and ‘efforts to induce Cutera employees to breach their fiduciary duties and/or their duty
18   of loyalty to Cutera,’). . . .” (citing Compl. ¶ 69)). Plaintiff’s conclusory allegations of
19   “fraudulent conduct” and “efforts to induce Cutera employees to breach their fiduciary duties” are
20   insufficient to put defendant on notice of the basis of plaintiff’s claim. Accordingly, plaintiff’s
21   fifth claim is DISMISSED with leave to amend.
22                          c)      Unfair Competition
23                  Plaintiff’s sixth claim for unfair competition claim is based on Lutronic:
24                  (a) misappropriating Cutera Trade Secret Information; (b) interfering
                    with Cutera’s actual and prospective economic relations, and
25                  (c) aiding and abetting the above reference wrongful conduct on the
                    part of the Former Cutera Employees in order to obtain a competitive
26                  advantage over Cutera in the marketplace.
27   Compl. ¶ 74. Insofar as the claim is based on “misappropriating Cutera Trade Secret
28   Information,” the claim is clearly preempted by CUTSA. However, the claim is also based on the
                                                     13
     Case 2:20-cv-00235-KJM-DB Document 49 Filed 08/24/20 Page 14 of 15

 1   same allegations as plaintiff’s tortious interference with prospective economic advantage claim,
 2   as evidenced by ground (b) in the excerpt above, and for the same reasons previously discussed, it
 3   is not preempted.
 4                   However, plaintiff’s sixth claim must be dismissed for the same reason as
 5   plaintiff’s fifth claim. Though plaintiff argues in its opposition that the claim is based in part on
 6   Lutronic’s luring away Cutera’s employees, the complaint does not allege sufficiently specific
 7   facts to that effect. See Compl. ¶ 74. The court is unable to analyze whether such a factual
 8   scenario would give rise to an unfair competition claim. The claim is DISMISSED with leave to
 9   amend.
10                           d)      Aiding and Abetting
11                   Similarly, plaintiff’s seventh claim for aiding and abetting is preempted insofar as
12   it is based on the allegation Lutronic “help[ed] Laber and the other Former Cutera Employees
13   achieve their desired outcome in their efforts to misappropriate Cutera’s Trade Secret
14   Information.” Compl. ¶ 80. However, this claim also contains an independent allegation that
15   Lutronic assisted those same employees “orchestrate a mass defection to Lutronic, and in doing
16   so breaching their duties to Cutera,” id., and, for the same reasons previously discussed, the claim
17   as narrowed is not preempted.
18                   As for whether the claim is sufficiently pled, an aiding and abetting claim requires
19   the defendant “knows the other’s conduct constitutes a breach of duty and gives substantial
20   assistance or encouragement to the other to so act.” Fiol v. Doellstedt, 50 Cal. App. 4th 1318,
21   1325 (Cal. Ct. App. 1996). Defendant argues the claim fails to allege facts showing (1) that
22   defendant had knowledge Cutera’s employees’ acts breached their duty to Cutera and (2) any
23   conduct by Lutronic that constitutes substantial assistance and when it occurred. Mot. at 25.
24   Plaintiff alleges:
25                   Upon information and belief, Lutronic knew that Laber and the other
                     Cutera Former Employees owed their employer Cutera fiduciary
26                   duties and/or a duty of loyalty, and knew that they were breaching
                     said duties . . . taking steps to orchestrate a mass defection of Cutera’s
27                   employees to Lutronic while still employed by Cutera.
28
                                                         14
     Case 2:20-cv-00235-KJM-DB Document 49 Filed 08/24/20 Page 15 of 15

                    Despite such knowledge, Lutronic aided and abetted Laber and/or the
 1                  other Former Cutera Employees in breaching their duties to Cutera.
                    Lutronic provided substantial assistance and actively participated in
 2                  helping Laber and the other Former Cutera Employees achieve their
                    desired outcome in their efforts to . . . orchestrate a mass defection to
 3                  Lutronic, and in doing so breaching their duties to Cutera. Lutronic
                    specifically intended to facilitate the Former Cutera Employee’s
 4                  wrongful conduct.
 5   Compl. ¶ 80.
 6                  Though the question of defendant’s knowledge is “peculiarly within the possession
 7   and control of the defendant,” Menzel v. Scholastic, Inc., 2018 WL 1400386, at *2 (N.D. Cal.
 8   Mar. 19, 2018) (citation omitted), defendant is correct that plaintiff advances only conclusory
 9   allegations that Lutronic facilitated the Cutera employees’ actions. More specific facts are
10   needed to put defendant on notice of the basis of the claim. Accordingly, plaintiff’s seventh
11   claim is also DISMISSED with leave to amend.
12          C.      Conclusion
13                  For the foregoing reasons, all of plaintiff’s claims are DISMISSED with leave to
14   amend, see Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990)
15   (explaining leave to amend should be granted with “extreme liberality”); the portions of
16   plaintiff’s claims that survive the motion to dismiss as outlined above may be included in any
17   amended complaint.
18   IV.    CONCLUSION
19                  Defendant’s motion to transfer venue is DENIED and defendant’s motion to
20   dismiss is GRANTED in part. Because the court did not rely on any of the evidence advanced in
21   plaintiffs’ requests for judicial notice, ECF Nos. 41–42, with the exception of documents that
22   were already available on the docket in this case, the requests are DENIED as moot. Plaintiff
23   SHALL file any first amended complaint within 21 days of this order.
24                  This order resolves ECF Nos. 4, 5, 41, and 42.
25                  IT IS SO ORDERED.
26   DATED: August 24, 2020.
27

28
                                                        15
